Case 1:20-cv-00944-TNM Document 1-4 Filed 04/09/20 Page 1 of 4




                  Exhibit D
          Case 1:20-cv-00944-TNM Document 1-4 Filed 04/09/20 Page 2 of 4


                                                                                U.S. Dtplrttm:nt uf H11nu:land Security
                                                                                U.S. Citizenship and Immigration Services
                                                                                National Records Center
                                                                                P.O. Box 648010
                                                                                Lee's Summit, MO 64064-8010

                                                                                U.S. Citizenship
February 18, 2020                                                               and Immigration
                                                                                Services
                                                                                            COW2019501266
Scott Shuchart
1201 L St. NW, Floor 2
Washington, DC 20002



Dear Scott Shuchart:
We received your request for information relating to policies, guidance, training materials, related to
asylum eligibility and procedural modifications.
You specifically requested:
Any policies, guidance, training materials, frequently asked questions (FAQ) lists, related documents, and
transmission memos/cover e-mails pertaining to the interim final rule “Asylum Eligibility and Procedural
Modifications,” 84 Fed. Reg. 33,829 (July 16, 2019), including, without limitation:
a.An e-mail from Asylum Division Chief John Lafferty dated on or about July 15, 2019, attaching a
guidance document titled “Interim Final Rule—Asylum Eligibility and Procedural Modifications”;
b.Any updated or different guidance document issued to Asylum Division staff on or about Sept. 12,
2019, regarding the status of the interim final rule following the Supreme Court’s Sept. 11 stay order; and
c.Any further guidance subsequently issued, until the date of USCIS’s final response to this request.
This office received your request on September 12, 2019.
We may need to contact you at a later date regarding the nature of your request.
Your request is being handled under the provisions of the Freedom of Information Act (5 U.S.C. § 552). It
has been assigned the following control number: COW2019501266. Please cite this number in all future
correspondence about your request.
We respond to requests on a first-in, first-out basis and on a multi-track system. Your request has been
placed in the complex track (Track 2).
Based on the information you provided, we have determined that expedited processing of your request is
not warranted. The Department of Homeland Security Freedom of Information Act regulation at 6 C.F.R.
§ 5.5(e)(1) requires that you demonstrate that your request warrants expedited treatment because it
involves:
    (i) Circumstances in which the lack of expedited processing could reasonably be expected to pose an
    imminent threat to the life or physical safety of an individual;
    (ii) An urgency to inform the public about an actual or alleged federal government activity, if made
    by a person who is primarily engaged in disseminating information;
    (iii) The loss of substantial due process rights; or
    (iv) A matter of widespread and exceptional media interest in which there exist possible questions
    about the government’s integrity which affect public confidence.
Additionally, 6 C.F.R. § 5.5(e)(3) requires that a requester who seeks expedited processing must submit a


                                                                                 www.uscis.gov
          Case 1:20-cv-00944-TNM Document 1-4 Filed 04/09/20 Page 3 of 4

COW2019501266
Page 2



statement, certified to be true and correct, explaining in detail the basis for making the request for
expedited processing. Furthermore, requests for expedited processing that are based on paragraph
(e)(1)(iv) of this section must be submitted to the Senior Director of FOIA Operations, the Privacy Office,
U.S. Department of Homeland Security, 245 Murray Lane SW STOP-0655, Washington, D.C. 20598-
0655. If you can demonstrate any further showing as to the nature and degree of (i), (ii), or (iii) of the
above categories, please submit this additional information to this office for reconsideration.
You have the right to file an administrative appeal within 90 days of the date of this letter. By filing an
appeal, you preserve your rights under FOIA and give the agency a chance to review and reconsider your
request and the agency’s decision. You may file an administrative FOIA appeal to USCIS at: USCIS
FOIA/PA Appeals Office, 150 Space Center Loop, Suite 500, Lee's Summit, MO 64064-2139. Both the
letter and the envelope should be clearly marked “Freedom of Information Act Appeal.”
If you would like to discuss our response before filing an appeal to attempt to resolve your dispute
without going through the appeals process, you may contact our FOIA Public Liaison, Jill Eggleston, for
assistance at:
U.S. Citizenship and Immigration Services
National Records Center, FOIA/PA Office
P.O. Box 648010
Lee's Summit, MO 64064-8010
Telephone: (800) 375-5283
E-Mail: FOIAPAQuestions@uscis.dhs.gov
A FOIA Public Liaison is an agency official to whom FOIA requesters can raise concerns about the
service the requester has received from the agency’s FOIA Office. FOIA Public Liaisons are responsible
for assisting in reducing delays, increasing transparency and understanding of the status of requests, and
assisting in the resolution of disputes.
If you are unable to resolve your FOIA dispute through our FOIA Public Liaison, the Office of
Government Information Services (OGIS), the Federal FOIA Ombudsman’s office, offers mediation
services to help resolve disputes between FOIA requesters and Federal Agencies. The OGIS does not
have the authority to handle requests made under the Privacy Act of 1974. The contact information for
OGIS is:
Office of Government Information Services
National Archives and Records Administration
8601 Adelphi Road - OGIS
College Park, MD 20740-6001
Telephone: (202) 741-5770 or (877) 684-6448
Email: OGIS@nara.gov
Website: ogis.archives.gov
Your request for a fee waiver has been granted.
Consistent with 6 C.F.R. § 5.5(a) of the Department of Homeland Security (DHS) FOIA regulations,
USCIS processes FOIA requests according to their order of receipt. Although USCIS’ goal is to respond
within 20 business days of receipt of your request, FOIA does permit a 10-day extension of this time
period in certain circumstances. Due to the increasing number of FOIA requests received by this office,
we may encounter some delay in processing your request. Additionally, due to the scope and nature of
your request, USCIS will need to locate, compile, and review responsive records from multiple offices,
both at headquarters and in the field. USCIS may also need to consult with another agency or other
          Case 1:20-cv-00944-TNM Document 1-4 Filed 04/09/20 Page 4 of 4

COW2019501266
Page 3



component of the Department of Homeland Security that have a substantial interest in the responsive
information. Due to these unusual circumstances, USCIS will invoke a 10-day extension for your request
pursuant to 5 U.S.C. § 552(a)(6)(B). Please contact our office if you would like to limit the scope of your
request or to agree on a different timetable for the processing of your request. We will make every effort
to comply with your request in a timely manner.
This office now offers an online delivery option. If you would like to receive the requested records online,
you will need to register this request at first.uscis.gov. If you do not already have a MyUSCIS account
you will be prompted to create one. Once logged on, click the "Register Request" link where you will be
asked to enter your control number COW2019501266 and the following six digit PIN: 968090. If you do
not wish to take advantage of this option, we will be providing your records on a Compact Disc (CD) for
use on your personal computer. To request your responsive records on paper, please include your control
number and write to the above address Attention: FOIA/PA Officer, or fax them to (802) 860-6908.
The National Records Center (NRC) has the responsibility to ensure that personally identifiable
information (PII) pertaining to U.S. Citizenship and Immigration Services (USCIS) clients is protected. In
our efforts to safeguard this information, we may request that additional information be provided to
facilitate and correctly identify records responsive to your request. Though submission of this information
is voluntary, without this information, your request may be delayed while additional steps are taken to
ensure the correct responsive records are located and processed. Further, if we are unable to positively
identify the subject of the record we may be unable to provide records responsive to your FOIA request.
You may check the status of your FOIA request online at first.uscis.gov/#/check-status. If you have any
questions concerning your pending FOIA/PA request, or to check the status of a pending application or
petition, please call The National Customer Service Center at (800) 375-5283. Please be aware that the
National Records Center no longer accepts FOIA/PA related questions directly by phone.
All FOIA/PA related requests, including address changes, must be submitted in writing and be signed by
the requester. Questions concerning this FOIA/PA request may be mailed to the FOIA/PA Officer at the
PO Box listed at the top of the letterhead or emailed to USCIS.FOIA@uscis.dhs.gov. Please include the
control number listed above on all correspondence with this office. You can now submit a new FOIA
request online using our new Freedom of Information Act Records SysTem (FIRST). If you wish to
submit a new FOIA/PA request, please visit www.uscis.gov/FOIA for instructions and requirements.


Sincerely,




Jill A. Eggleston
Director, FOIA Operations
